Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 6/29/2022 overcome all the rejections set forth in the previous Office Action.

Allowable Subject Matter
Claims 1-3, 5-8, 11-12 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant has incorporated the allowable subject matter indicated in the previous office action in all independent claims per current claim amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumura (US 20150063443 A1): A quantization method includes: performing, by a computer, scaling on transform coefficients of a target block; quantizing scaled transform coefficients to obtain a plurality of quantization coefficients; calculating, when calculating, based on a quantization error and a first code amount of a coded target block obtained by coding the target block, a cost of coding the target block by using a coefficient absolute value candidate of a plurality of coefficient absolute value candidates of one of the plurality of quantization coefficients, the first code amount according to a second code amount of a coded element for the one of the plurality of quantization coefficients, the second code amount being obtained by binarizing the coded element under one of a first condition and a second condition. (abstract)

    PNG
    media_image1.png
    426
    480
    media_image1.png
    Greyscale

Anderson et al. (US 20050179687 A1): Methods for rendering an object includes determining diffuse illumination values for object surface points, associating a 3D grid including vertices with the object, mapping object surface points to vertices, determining diffuse illumination values for vertices from the diffuse illumination values for object surface points, low pass filtering diffuse illumination values for the vertices to determine illumination compensation values for the vertices, determining illumination compensation values for the object surface points from the illumination compensation values for the vertices, and determining compensated diffuse illumination values for the object surface points from a weighted combination of the diffuse illumination values and illumination compensation values for the surface points. (Abstract)
O’Leary (US 20160267705 A1): Systems and methods for implementing a voxel 3D modeling technique in client server systems, e.g., using a web browser as the main user interface. (Abstract)

    PNG
    media_image2.png
    152
    725
    media_image2.png
    Greyscale

Chen et al. (US 8217938 B2): A computer-implemented method and computer software for calculating an orientation for an item. A bounding cube is constructed which encompasses a mesh representation of the item. The bounding cube is divided into a plurality of voxel elements. A data structure may be used to subdivide the bounding cube. Calculations are performed to determine which of the plurality of voxel elements intersect with the mesh, defining a voxel representation of the item. A statistical analysis is performed on the voxel representation to determine an orientation for the item. (Abstract)
Salomie (US 7538764 B2): Four related but independent aspects are described: (1) a method and a system to derive mesh surface descriptions (also called connectivity-wireframes) and material properties from objects represented as a scalar field (e.g. discrete multi-dimensional data), scalar functions (e.g. implicit surfaces) or any other surface description, (2) a compact, optionally multi-scalable, optionally view-dependent, optionally animation-friendly, multi-dimensional surface representation method and system comprising a combination of a surface mesh description and material properties associated with a reference grid, (3) a digital coding and decoding method and system of a combined surface mesh representation with connectivity information and material properties and a reference grid, and (4) a method and system for conversion of other surface descriptions to the combined surface mesh representation and reference grid. The presentation of the surface of an object may be transmitted across a communications channel by means of a bit stream. (Abstract)
Zhang et al. (US 9183459 B1): A method for detecting one or more target objects is provided including obtaining 2-dimensional imaging information and 3-dimensional point cloud information of a target zone. The method also includes determining a ground plane in the point cloud information and removing the ground plane to generate modified 3-dimensional information. Also, the method includes identifying a set of 2-dimensional candidate objects from the 2-dimensional imaging information, and identifying a set of 3-dimensional candidate objects from the modified 3-dimensional information. The method also includes determining, for each of at least some of the 2-dimensional candidate objects, a corresponding 3-dimensional candidate object from the set of 3-dimensional candidate objects. Further, the method includes modifying the 2-dimensional confidence measure for each of the at least some of the 2-dimensional candidate objects to generate fused confidence measures based on whether the 2-dimensional candidate object corresponds to a 3-dimensional candidate object. (Abstract)

    PNG
    media_image3.png
    333
    467
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669